DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-7 and 12-13 in the reply filed on 03/24/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2019 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nisso Smelting Co Ltd (FR-2102861-A5), hereinafter Nisso, references are made to the original document.
Regarding Claims 1-7, Nisso teaches specific zinc-based alloys having the compositions shown in Table 1.
Table 1
Element
Claim 1
Claims 3-6
Nisso
Citation 
Relationship
Al
5-18
Claim 3: 8-16
Alloy 13: 10
Alloy 15: 13
Table 1, Alloys 13 and 15
Alloys 13 and 15 anticipate claims 1-7
Cu
0.1-4
Claim 5: 0.1-2.5
Alloy 13: 3
Alloy 15: 2
Table 1, Alloys 13 and 15
Alloy 15 anticipates claims 1-7, Alloy 13 anticipates claim 1
Mg
0.001-0.05
Claim 6: 0.003-0.05
Alloy 13: 0.04
Alloy 15: 0.01
Table 1, Alloys 13 and 15
Alloys 13 and 15 anticipate claims 1-7
Ti
0.01-1
Claim 4: 0.03-1
Alloy 13: 0.01
Alloy 15: 0.01
Table 1, Alloys 13 and 15
Alloys 13 and 15 anticipate claims 1-7


When “a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art” (see MPEP § 2131.03).
Nisso further teaches Alloy 13 containing 0.04% Be and Alloy 15 containing 0.02% Be (Table 1) which is within the claimed impurities at a proportion of 0.07% by weight or less of claim 1.
When “a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art” (see MPEP § 2131.03).
Nisso further does not teach a Si content of the zinc-based alloy which is within the claimed containing silicon as an impurities of claim 7 which requires an amount of 0.07% or less according to claim 1, which includes 0%.
When “a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art” (see MPEP § 2131.03).
Nisso further does not teach a Pb content of the zinc-based alloy which constitutes the claimed lead is not alloyed of claim 2.
one of them is in the prior art” (see MPEP § 2131.03).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ninomiya et al. (JP-07278707-A), hereinafter Ninomiya, references are made to the English translation provided from EPO.
Regarding claims 1-7 and 12-13, Ninomiya teaches a zinc alloy comprising the elements shown in Table 2.
Table 2
Element
Claim 1
Claims 3-7
Claims 12-13
Ninomiya
Citation
Relationship
Al
5-18
Claim 3: 8-16
14-16
25 or less
P. 2 Par. 2
Encompassing all claimed ranges
Cu
0.1-4
Claim 5: 0.1-2.5
Claim 12: 0.5-2.5
Claim 13: 0.5-1.5
15 or less
P. 2 Par. 2
Encompassing all claimed ranges
Mg
0.001-0.05
Claim 6: 0.003-0.05
0.003-0.05
0.1 or less
P. 2 Par. 2
Encompassing all claimed ranges
Ti
0.01-1
Claim 4: 0.03-1
0.05-1
0.1 or less
P. 2 Par. 2
Overlapping all claimed ranges
Si

Claim 7: impurity, which is up to 0.07

0.1 or less
P. 2 Par. 2
Overlapping all claimed ranges


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Ninomiya further teaches the zinc alloy containing optional elements Li, Be, Na, K, Ca, V, Mn, Fe, Co, Ni, Cd, Sn, and Sb in amounts of 0.1 or less (P. 2 Par. 2) which overlaps the claimed impurities at a proportion of 0.07% by weight or less of claim 1.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Ninomiya further does not teach a Pb content of the zinc alloy which constitutes the claimed lead is not alloyed of claim 2.

Claims 1-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nisso Smelting Co Ltd (FR-2102861-A5), hereinafter Nisso, references are made to the English translation provided from EPO.
Regarding Claims 1-7 and 12, Nisso teaches a zinc-based alloy comprising the elements shown in Table 3.
Table 3
Element
Claim 1
Claims 3-6
Claims 12
Nisso
Citation
Relationship
Al
5-18
Claim 3: 8-16
14-16
2-15
P. 1 Par. 13
Overlapping all claimed ranges
Cu
0.1-4
Claim 5: 0.1-2.5
Claim 12: 0.5-2.5

2-10
P. 1 Par. 14
Overlapping all claimed ranges
Mg
0.001-0.05
Claim 6: 0.003-0.05
0.003-0.05
0.01-0.15
P. 1 Par. 15
Overlapping all claimed ranges
Ti
0.01-1
Claim 4: 0.03-1
0.05-1
0.01-0.5
P. 1 Par. 12
Within claim 1, Overlapping claims 4 and 12



Nisso further teaches Be of 0.02-0.15 (P. 1 Par. 11) which overlaps the claimed impurities at a proportion of 0.07% by weight or less of claim 1.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Nisso further does not teach a Pb content of the zinc-based alloy which constitutes the claimed lead is not alloyed of claim 2.
Nisso further does not teach a Si content of the zinc-based alloy which is within the claimed containing silicon as an impurities of claim 7 which requires an amount of 0.07% or less according to claim 1, which includes 0%.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JACOB JAMES GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736